75 N.J. 81 (1977)
379 A.2d 1275
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
WILLIE D. SMITH, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued October 18, 1977.
Decided November 18, 1977.
Ms. Randall W. Westreich, Designated Counsel, argued the cause for appellant (Mr. Stanley C. Van Ness, Public Defender, attorney).
Mr. Burrell Ives Humphreys, Passaic County Prosecutor, argued the cause for respondent (Mr. Humphreys, attorney; Mr. Gary S. Schlyen, Assistant Prosecutor, of counsel and on the brief).
Mr. John DeCicco, Deputy Attorney General, argued the cause for amicus curiae Attorney General (Mr. William F. Hyland, Attorney General of New Jersey, attorney; Ms. Marianne Espinosa, Deputy Attorney General, of counsel and on the brief).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the opinion of the Appellate Division, 140 N.J. Super. 368.
For affirmance  Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD and SCHREIBER  5.
For reversal  None.